Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Shamrock Foods Co., Appellant                         Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 2012-
No. 06-12-00081-CV         v.                         282-B). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
Munn & Associates, Ltd., Appellee                     participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, Munn & Associates, Ltd., pay all costs of this appeal.


                                                      RENDERED JANUARY 15, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk